Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 13 , 2007 RAM Holdings Ltd. (Exact name of registrant as specified in its charter) Bermuda 001-32864 Not Applicable (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) RAM Re House 46 Reid Street Hamilton HM 12 Bermuda (Address of principal executive offices) (Zip Code) Registrants telephone number, including area code: (441) 296-6501 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) Item 8.01 Other Events On September 13, 2007, RAM Holdings Ltd. issued a press release announcing the extension until 5:00 p.m. New York City time on September 28, 2007 of its offer to exchange up to 75,000 shares of its Series A Preference Shares, which were initially issued and sold in a private placement in December 2006, for an equal number of shares of its Series A Preference Shares which have been registered under the Securities Act of 1933, as amended. A copy of the press release is attached hereto as Exhibit 99.1. Item 9.01. Financial Statements and Exhibits Exhibit No. Document Description Press Release of RAM Holdings Ltd. dated September 13, 2007 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RAM Holdings Ltd. (Registrant) Dated: September 13, 2007 By: /s/ Victoria W. Guest Name: Victoria W. Guest Title: General Counsel
